 

DEMAND PROMISSORY NOTE

 

$55,000

 

January 14, 2019

 

FOR VALUE RECEIVED, the undersigned, Charles A. Ross, Jr., a Tennessee
Individual, of 3260 Hiway 431, Springhill, Tennessee 37174, and American Rebel
Holdings, Inc. and American Rebel, Inc., Nevada Corporations, 718 Thompson Lane,
Suite 108-199, Nashville, Tennessee 37204,  promise to pay to the order of
Tomahawk Road LLC c/o John Garrison, at 7211 High Drive, Prairie Village, Kansas
66208 or such other place as the holder may designate in writing to the
undersigned, the principal sum of Fifty Five Thousand and no/100 Dollars
($55,000), together with interest thereon from date hereof until paid, at the
rate of 15.0% per annum. The entire principal amount shall be due and payable on
demand.  If no demand is made, principal and interest shall be due and payable
upon receipt of $100,000 in equity financing, or due and payable no later than
March 15, 2019.

 

Payments shall be applied first to accrued interest and the balance to
principal.  All or any part of the aforesaid principal sum may be prepaid at any
time and from time to time without penalty.

 

Terms of this Note shall include a diligence fee of $5,000 and issuance of a
warrant to purchase 50,000 shares of American Rebel Holdings, Inc. common stock
at a price of $1.00 per share for a five year period ending January 15, 2024.
   

 

In the event of any default by the undersigned in the payment of principal or
interest when due or in the event of the suspension of actual business,
insolvency, assignment for the benefit of creditors, adjudication of bankruptcy,
or appointment of a receiver, of or against the undersigned, the unpaid balance
of the principal sum of this promissory note shall at the option of the holder
become immediately due and payable.

 

The maker and all other persons who may become liable for the payment hereof
severally waive demand, presentment, protest, notice of dishonor or nonpayment,
notice of protest, and any and all lack of diligence or delays in collection
which may occur, and expressly consent and agree to each and any extension or
postponement of time of payment hereof from time to time at or after maturity or
other indulgence, and waive all notice thereof.

 

In case suit or action is instituted to collect this note, or any portion
hereof, the maker promises to pay such additional sum, as the court may adjudge
reasonable, attorneys’ fees in said proceedings.

 

This note is made and executed under, and is in all respects governed by, the
laws of the State of Kansas.

 

Charles A. Ross, Jr., individual

 

American Rebel Holdings, Inc.

 

 

American Rebel, Inc.

 

 

 

s/ Charles A. Ross, Jr.

 

s/ Charles A. Ross, Jr.

Charles A. Ross, Jr.

 

Charles A. Ross, Jr., President

 